231 F.3d 853 (11th Cir. 2000)
Diane SINGLETON, Plaintiff-Appellant,v.Kenneth APFEL, Defendant-Appellee.
No. 99-14088.
United States Court of Appeals, Eleventh Circuit.
October 26, 2000.November 7, 2000

Appeal from the United States District Court for the Southern District of  Georgia. (No. 94-00099-CV-BAE-4), B. Avant Edenfield, Judge.
Before COX, WILSON and GIBSON*, Circuit Judges.
PER CURIAM:

Background

1
In April 1994, Diane Singleton and two other named plaintiffs filed suit  challenging a policy of the Commissioner of Social Security on behalf of a  proposed class of similarly situated individuals.1 The policy involved  offsetting retroactive Social Security disability benefits against retroactive  Supplemental Security Income (SSI) benefits to avoid awarding double benefits to  those eligible for both awards. Under the policy, the Commissioner would pay the  retroactive benefits in random order. The random payment of the benefits  adversely affected individuals in certain states, including the three states of  this circuit. These states make Medicaid eligibility contingent upon receiving  SSI benefits for the relevant month. Therefore, it was possible for an  individual who randomly received Social Security disability benefits instead of  SSI benefits to be declared ineligible for Medicaid in any given month. The  plaintiffs's complaint alleged that they and a class of residents of Florida,  Georgia and Alabama had been improperly denied Medicaid benefits as a result of  the policy and demanded injunctive relief as well as retroactive benefits.


2
The Commissioner moved to dismiss the claim of each named plaintiff for lack of  jurisdiction under 42 U.S.C.  405(g). The district court granted the motion as  to the two other named plaintiffs, but denied it as to Singleton. The  Commissioner then filed his answer, informing the court that he had reversed the  challenged policy and returned to the prior policy of paying SSI benefits first.  Because the policy change had been made retroactive to cover those like  Singleton, the Commissioner moved the district court to remand the case to the  administrative level to determine the amount of retroactive benefits Singleton  was due. In October 1996, the district court adopted the magistrate judge's  report and recommendation, remanding Singleton's individual claim to the  administrative level and declaring the class action moot.2 Singleton appealed to  this court. In her appeal, Singleton did not contest the remand of her  individual claim. She did argue, however, that a remand should only occur after  a class had been certified and that she should remain as a named plaintiff. This  court affirmed the district court's judgment on January 6, 1998. See Singleton  v. Apfel, No. 96-9501, 135 F.3d 144 (11th Cir. Jan. 6, 1998) (unpublished  opinion).


3
On May 6, 1998, Singleton filed a motion for attorney's fees pursuant to the  Equal Access to Justice Act (EAJA). See 28 U.S.C.  2412(d).3 The Commissioner  objected to the motion on several grounds. First, he argued that Singleton's  motion failed to meet the jurisdictional requirements of  2412(d)(1)(B), which  sets forth the pleading requirements of an EAJA fee application. Second, the  Commissioner contended that Singleton was ineligible for an award of fees  because she was not a prevailing party and the government's position was  substantially justified. Third, the Commissioner contested the amount of fees  sought. The matter was referred to a magistrate judge, who recommended that  Singleton be awarded fees, but in an amount less than Singleton sought.


4
The district court rejected the magistrate judge's report and recommendation,  dismissing Singleton's application for lack of subject matter jurisdiction. The  court did not, however, agree with the Commissioner that Singleton's application  failed to meet the EAJA's pleading requirements. Instead, the court sua sponte  raised the issue of whether Singleton's application was timely. The court found  that Singleton should have filed her application within 90 days of the district  court's order remanding her claim, not within 120 days of this court's judgment  on her appeal.4 Therefore, it determined that her application was untimely and  that it lacked subject matter jurisdiction over the EAJA claim. Singleton  appeals.

Issues on Appeal

5
The issues raised in this case are: (1) Whether the district court erred in  finding that Singleton's EAJA application was untimely; and (2) Whether the  application, if timely, otherwise failed to meet the jurisdictional requirements  of  2412(d)(1)(B). We review questions of subject matter jurisdiction de novo.  See United States v. Perez, 956 F.2d 1098, 1101 (11th Cir.1992).

Discussion

6
In finding that Singleton's EAJA claim was untimely, the district court relied  on the collateral order doctrine first elucidated by the Supreme Court in Cohen  v. Beneficial Industrial Loan Corporation, 337 U.S. 541, 69 S.Ct. 1221, 93 L.Ed.  1528 (1949). In Cohen, the Court recognized a small class of judicial decisions  which could be classified as "collateral orders" because they "finally determine  claims of right separable from, and collateral to, rights asserted in the  action." Cohen, 337 U.S. at 546, 69 S.Ct. 1221. The Court concluded that, in  some circumstances, these orders may be appealed before final judgment has been  rendered.5 See id.


7
In the instant case, the district court ordered a remand of Singleton's personal  claim for past benefits to the administrative level and denied class  certification. Singleton agreed that she was owed benefits, but appealed the  order, arguing that the remand should be delayed until a class could be  certified and that she was still a proper class representative. In deciding the  timeliness of Singleton's EAJA application, the court first concluded that the  class certification appeal was an issue collateral to Singleton's personal  claim. Essentially, the court applied the collateral order doctrine to sever the  personal claim from the class certification issue. Since Singleton did not  contest the court's conclusion that she was entitled to a remand, the court then  reasoned that the order was a final judgment on the personal claim. Therefore  the court concluded that the time for filing an EAJA application began to run on  the day the remand was ordered. Since Singleton instead filed her application  after this court ruled on her appeal, the district court found the application  was untimely. We disagree.


8
The question of whether the collateral order doctrine may be applied to require  an interlocutory EAJA fee application is a question of first impression in this  circuit. However, the former Fifth Circuit addressed the similar question of  whether appeals from collateral orders are permissive or mandatory and concluded  that parties are not required to take interlocutory appeals under the penalty of  forfeiting the option of right of review from a final judgment. See In re  Chicken Antitrust Litigation, Etc., 669 F.2d 228, 236 (5th Cir. Unit B 1982);  see also Hunter v. Department of the Air Force Agency, 846 F.2d 1314, 1317 (11th  Cir.1988); McIntosh v. Weinberger, 810 F.2d 1411, 1431 n. 7 (8th Cir.1987);  Schwarz v. Folloder, 767 F.2d 125, 129 n. 4 (5th Cir.1985); Crowley v. Shultz,  704 F.2d 1269, 1271 (D.C.Cir.1983); U.S. v. Martin, 620 F.2d 237, 239 n. 1 (10th  Cir.1980); 15A Charles Alan Wright, Arthur R. Miller & Edward H. Cooper, Federal  Practice and Procedure  3911 (2d ed.1991).


9
We conclude that the same logic should be applied in the instant case. We have  previously found that EAJA applications may, in some circumstances, be filed  before a final judgment has been entered. See Haitian Refugee Center v. Meese,  791 F.2d 1489, 1495-96 (11th Cir.1986) vacated in part, 804 F.2d 1573 (11th  Cir.1986). Assuming that Singleton could have filed her EAJA claim at the time  the district court ordered the remand of her personal claim, it still does not  follow that Singleton was required to file her claim at that point. The  collateral order doctrine is permissive, not mandatory. Just as courts cannot  rely on the doctrine to require a litigant to file an interlocutory appeal, they  cannot likewise employ the doctrine to require a litigant to file an EAJA fee  application pending an appeal in the action out of which those fees arise.  Because Singleton appealed the district court's decision, final judgment was not  rendered until this court affirmed. Singleton filed her EAJA application within  120 days of final judgment. Therefore, the application was timely and the  district court erred in concluding that it lacked subject matter jurisdiction  over the application.


10
While the Commissioner concedes that Singleton's EAJA application was timely, he  insists that it otherwise failed to meet the jurisdictional requirements of   2412(d)(1)(B). There are four pleading requirements established by   2412(d)(1)(B): (1) the applicant must show that she is a "prevailing party"; (2)  the applicant must demonstrate that she is eligible for an award by alleging  that she is an individual whose net worth did not exceed $2,000,000 at the time  the civil action was filed;6 (3) the applicant must provide an itemized  statement from any attorney or expert representing or appearing on her behalf  which states the actual time expended and the rate at which fees and other  expenses were computed; (4) the applicant must allege that the position taken by  the government at the administrative or trial level was not substantially  justified.  2412(d)(1)(B);  2412(d)(2)(B).


11
The Commissioner contends that Singleton's application failed to allege that her  net worth did not exceed $2,000,000 at the time she filed her complaint and  failed to allege that the Commissioner's position in the district court was not  substantially justified. The Commissioner also contends that incomplete EAJA  applications may not be supplemented after the filing period. Because  Singleton's application failed to meet the statutory requirements at the time it  was filed, the Commissioner argues that the district court lacked subject matter  jurisdiction over the EAJA claim. Singleton contends that her application met  the statute's jurisdictional requirements and, alternatively, that a timely  application can be supplemented to meet the statutory requirements. Because we  find that timely EAJA fee applications may be supplemented to meet the  requirements of  2412(d)(1)(B), we need not reach the issue of whether  Singleton's initial application was sufficient.


12
This court has held that a failure to file a timely EAJA application "precludes  a district court from considering the merits" of the application. Myers v.  Sullivan, 916 F.2d 659, 666 (11th Cir.1990). But, we have never addressed the  question of whether a timely application that fails to meet the statutory  pleading requirements also leaves a district court without subject matter  jurisdiction. Two other circuits have directly addressed this issue and both  concluded that an EAJA fee application filed within the statutory time limit may  later be supplemented to meet the pleading requirements of  2412(d)(1)(B). See  Bazalo v. West, 150 F.3d 1380, 1383 (Fed.Cir.1998); Dunn v. United States, 775  F.2d 99 (3d Cir.1985); see also Thomas v. Peterson, 841 F.2d 332, 337 (9th  Cir.1988) (remanding to allow applicants to establish that they were eligible  for awards); Olenhouse v. Commodity Credit Corp., 922 F.Supp. 489, 491  (D.Kan.1996) (allowing amendment to application absent showing of prejudice to  government); Federal Deposit Ins. Corp. v. Addison Airport of Texas, Inc., 733  F.Supp. 1121, 1125 (N.D.Tex.1990) (amendments to timely filed EAJA applications  proper); City of Brunswick v. United States, 661 F.Supp. 1431, 1439  (S.D.Ga.1987) (same), rev'd on other grounds, 849 F.2d 501 (11th Cir.1988). But  see Federal Deposit Ins. Corp. v. Fleischer, No. 93-2062-WL (D.Kan. Oct. 16,  1996) (amendments not permissible under statute); United States v. Hopkins Dodge  Sales, Inc., 707 F.Supp. 1078, 108081 (D.Minn.1989)(showing of eligibility is  jurisdictional requirement).


13
In reviewing any statute which, like the EAJA, represents a partial waiver of  sovereign immunity, courts must refrain from extending the waiver beyond the  limits set by Congress. See Ardestani v. I.N.S., 502 U.S. 129, 137, 112 S.Ct.  515, 116 L.Ed.2d 496 (1991). However, we must also take care to not "assume the  authority to narrow the waiver that Congress intended." United States v.  Kubrick, 444 U.S. 111, 118, 100 S.Ct. 352, 62 L.Ed.2d 259 (1979). We agree with  the Third Circuit that the "filing requirement" of  2412(d)(1)(B), which  mandates that applications be filed within a certain time period, must be  distinguished from the "pleading requirements" of the statute. Dunn, 775 F.2d at  103. While it appears clear from the legislative history that Congress intended  the filing requirement to be jurisdictional, it is far from apparent that  Congress intended that "strict compliance with the pleading requirement[s] must  be accomplished within the same time as filing." Id. Therefore we agree with the  Third Circuit's decision in Dunn that the government's interests in finality and  reliance are satisfied once a timely EAJA application has been filed. See id. at  104.


14
The EAJA was designed to eliminate the economic deterrents which cause those  with valid claims against the government but few financial resources to avoid  seeking relief in the courts. See H .R. REP. NO. 99-120, pt. 1, at 4 (1985),  reprinted in 1985 U.S.C.C.A.N. at 132. Based on the stated purpose of Congress  in enacting and extending the EAJA, we conclude that Congress did not intend the  EAJA application process to be a high stakes gamble in which one pleading  failure, such as neglecting to assert that one's net worth did not exceed  $2,000,000 at the time the suit was filed, completely forecloses a litigant's  opportunity for EAJA fees. Moreover, we agree with the Dunn court that barring  amendments would encourage litigants to "demand the highest amount [of fees] and  include the largest number of hours and items of expense they could dream up" in  fee applications. See Dunn, 775 F.2d at 104. Such a result would not serve the  interests of the government or the courts in quickly and fairly resolving fee  disputes. Accordingly, we conclude that the Commissioner's view represents an  undue narrowing of the waiver intended by Congress.


15
The Commissioner suggests that allowing amendments could lead to undue delay and  waste of the limited resources of the government and the courts. We are not  unmindful of the potential burdens multiple amendments could place on the courts  and the government. The interests of the government and the courts will be  served, however, if district courts are empowered to order rapid completion of  the application or outright deny a request to supplement if the government would  be prejudiced.7 Accordingly we adopt the rule established by the Third Circuit  in Dunn and conclude that defects in the pleading requirements of   2412(d)(1)(B) are not jurisdictional. Therefore, absent prejudice to the  government or noncompliance with court orders for timely supplementation of the  pleading requirements, courts may permit supplementation of timely EAJA fee  applications.

Conclusion

16
Because the district court erred in finding that Singleton's application was  untimely, the district court's order is VACATED and the fee application is  REMANDED for proceedings consistent with this opinion.



NOTES:


*
 Honorable John R. Gibson, U.S. Circuit Judge for the Eighth Circuit, sitting by  designation.


1
 The complaint named Donna Shalala in her capacity as Secretary of Health and  Human Services. During the pendency of the action, the functions of the  Secretary in Social Security cases were transferred to the Commissioner of  Social Security. See Social Security Independence and Program Improvements Act  of 1994, P.L. No. 103-296, 108 Stat. 1464 (1994). The Commissioner at the time  of the change was Shirley S. Chater. She has since been replaced by Kenneth  Apfel. For clarity we will use the single term "Commissioner" throughout.


2
 The court ordered its remand pursuant to sentence four of 42 U.S.C.  405(g).  The statute provides that a district court reviewing a final decision of the  Commissioner may enter a judgment "affirming, modifying, or reversing the  decision ... with or without remanding the cause for a rehearing." 42 U.S.C.   405(g).


3
 28 U.S.C.  2412(d)(1)(A) provides, in part: "[A] court shall award to a  prevailing party other than the United States fees and other expenses ...  incurred by that party in any civil action ... brought by or against the United  States in any court having jurisdiction of that action, unless the court finds  that the position of the United States was substantially justified or that  special circumstances make an award unjust."


4
 EAJA applications may be filed within 30 days of a judgment becoming "not  appealable." 28 U.S.C.  2412(d)(1)(B), (d)(2)(G). In civil cases to which a  federal officer is a party the time for appeal ends 60 days after the entry of  judgment. See Fed.R.App.P. 4(a). Therefore, EAJA applications must generally be  filed within 90 days of judgment being entered by a district court. See Shalala  v. Schaefer, 509 U.S. 292, 302, 113 S.Ct. 2625, 125 L.Ed.2d 239 (1993). In cases  in which the final judgment has been rendered by a court of appeals, EAJA  applications must be filed within 120 days of the day the court of appeals  enters judgment. See Myers v. Sullivan, 916 F.2d 659, 671 (11th Cir.1990). The  difference is due to the longer 90 day time frame provided for litigants to file  petitions for writs of certiorari to the Supreme Court. See 28 U.S.C.  2101(c).  In this case, Singleton filed her application within 120 days of the day this  court affirmed the district court's judgment.


5
 To fall within the exception, the challenged order must: (1) conclusively  determine the disputed question; (2) resolve an important issue completely  separate from the merits of the action; (3) be effectively unreviewable on  appeal from a final judgment. See Coopers & Lybrand v. Livesay, 437 U.S. 463,  468, 98 S.Ct. 2454, 57 L.Ed.2d 351 (1978); Aquamar S.A. v. Del Monte Fresh  Produce N.A., Inc., 179 F.3d 1279, 1287 (11th Cir.1999).


6
 If the applicant is not an individual, the net worth cap is generally  $7,000,000. See 28 U.S.C.  2412(d)(2)(B).


7
  In this case, the Commissioner has not demonstrated that Singleton's failure to  note in her application that her net worth did not exceed $2,000,000 or that the  government was not substantially justified in its position has prejudiced him in  any way. As the Commissioner himself notes, the fact that Singleton is  proceeding in forma pauperis leaves no doubt as to her eligibility for an award.